Name: Council Directive 98/20/EC of 30 March 1998 amending Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988)
 Type: Directive
 Subject Matter: technology and technical regulations;  transport policy;  air and space transport;  economic geography
 Date Published: 1998-04-07

 7.4.1998 EN Official Journal of the European Union L 107/4 COUNCIL DIRECTIVE 98/20/EC of 30 March 1998 amending Directive 92/14/EEC on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 84(2) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189c of the Treaty (3), (1) Whereas the main purpose of the provisions under Directive 92/14/EEC (4) is to restrict the operation of certain types of civil subsonic jet aeroplanes; (2) Whereas a definition of the key elements of the Directive should prevent any ambiguity as to the objective and the scope of the Directive; (3) Whereas this Directive does not deprive an individual Member State of the possibility of having recourse to the relevant provisions of Council Regulation (EEC) No 2408/92 of 23 July 1992 on access for Community air carriers to intra-Community air routes (5) in accordance with their terms; (4) Whereas, due to the exceptional historical situation of the airports serving the Berlin conurbation and the location of the airports of Berlin Tegel and Berlin Tempelhof close to the city centre, it is justified to exempt temporarily these two airports from the application of certain provisions of Directive 92/14/EEC; (5) Whereas it is necessary to respect the initial intention of the exemption for aeroplanes on the registers of developing nations; whereas the relevant provisions of the said Directive should therefore be clarified to that effect; (6) Whereas an exemption granted for an aeroplane from a developing nation should benefit only that nation; (7) Whereas it is necessary to clarify the scope for exemptions granted on economic grounds; (8) Whereas it should be made clear that a Member State can only establish a timetable for the gradual withdrawal of non-compliant aeroplanes in respect of aeroplanes which are on the register of that Member State; (9) Whereas some Member States have agreements with third country carriers allowing them an exemption for phasing out Chapter 2 aeroplanes similar to that granted to Community air carriers; whereas it is appropriate that these agreements should not be revoked; (10) Whereas it is essential that the Annex to Directive 92/14/EEC be kept up to date and amended in a timely manner; whereas, therefore, amendments should be drawn up by the Commission assisted by a committee of a regulatory nature; (11) Whereas Article 3 of Directive 92/14/EEC provides for exemptions for aeroplanes on the registers of developing nations and whereas the aeroplanes so exempted were listed in the Annex to that Directive; (12) Whereas it is necessary to amend the Annex to Directive 92/14/EEC so as to add certain aeroplanes which qualify for an exemption and were not included when that Directive was adopted; whereas it is also necessary to delete all mention of certain aeroplanes that have been withdrawn from service, destroyed or otherwise no longer qualify for the exemption; (13) Whereas it is essential to prevent wrong usage of registrations; whereas the Annex to this Directive contains, for each aeroplane, reference to the manufacturers' serial number for the individual aeroplane; (14) Whereas it is important to ensure that infringements of Community law are penalised under conditions which make the penalty effective, proportionate and dissuasive; (15) Whereas under the 1994 Act of Accession Austria has to comply with the provisions of Directive 92/14/EEC as from 1 April 2002, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments Directive 92/14/EEC is hereby amended as follows: 1. the following paragraph shall be added to Article 1: 3. For the purposes of this Directive: air carrier  means an air transport undertaking with a valid operating licence; operating licence  means an authorisation granted to an undertaking permitting it to carry out carriage by air of passengers, mail and/or cargo for remuneration and/or hire; Community air carrier  means an air carrier with a valid operating licence granted by a Member State in accordance with Council Regulation (EEC) No 2407/92 of 23 July 1992 on licensing of air carriers (6) total civil subsonic jet fleet  means the total aircraft fleet of civil subsonic jet aeroplanes at the disposal of the air carrier, through ownership or any form of lease agreement of not less than one year. (6) OJ L 240, 24.8.1992, p. 1.;"; 2. the following paragraph shall be added to Article 2: 4. Before the date referred to in paragraph 2, the operation of civil subsonic jet aeroplanes which do not comply with the provision of paragraph 1(a) may be restricted or excluded at the airports of Berlin Tegel and Berlin Tempelhof.; 3. Article 3(b) shall be replaced by the following: (b) these aeroplanes were on the register of the developing nation shown for that aeroplane in the Annex in the reference year and continue to be used either directly or under any form of lease agreement by natural or legal persons established in that nation. ; 4. the following subparagraph shall be added to Article 3: The exemption referred to in the preceding subparagraph shall not apply where the aeroplane is leased to a natural or legal person established in a country other than the one mentioned for that aeroplane in the Annex.; 5. in Article 4, Article 5(c) and (d) and Article 6 airline shall be replaced by air carrier; 6. Article 7 shall be replaced by the following: Article 7 1. Member States may limit deletion from their registers of all mention of aeroplanes which do not comply with the standards of Chapter 3 of Annex 16 to an equivalent annual rate of up to 10 % of the total civil subsonic jet fleet of a Community air carrier. 2. Member States shall not apply the provisions of Article 2(1) in respect of aeroplanes retained on the register of a Member State in accordance with paragraph 1. 3. Where a Member State has applied an equivalent exemption to that described in paragraphs 1 and 2 to aeroplanes on the register of a third country and operating into that Member State before this Directive enters into force, the exemption may continue to be recognised subject to compliance by the air carrier with the conditions.; 7. the following Articles shall be inserted: Article 9a Amendments to the Annex which may prove necessary in order to ensure full conformity with the criteria set out in Article 3 shall be effected according to the procedure defined in Article 9b(2). Article 9b 1. The Commission shall be assisted by the committee provided for in Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation (7), which shall act in accordance with the procedure outlined in paragraph 2. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. (b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If the Council has not acted within three months of the date of the referral to it, the Commission shall adopt the measures proposed. (7) OJ L 373, 31.12.1991, p. 4. Regulation as amended by Regulation (EC) No 2176/96 (OJ L 291, 14.11.1996, p. 15)."; 8. the Annex shall be replaced by the Annex hereto. Article 2 System of penalties Member States shall lay down the system of penalties for breaching the national provisions adopted pursuant to this Directive and shall take all the measures necessary to ensure that those penalties are applied. The penalties thus provided for shall be effective, proportionate and dissuasive. Member States shall notify the relevant provisions to the Commission not later than 1 March 1999 and shall notify any subsequent changes as soon as possible. Article 3 Implementation 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 March 1999. They shall immediately inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. In accordance with Article 168 of the 1994 Act of Accession and Annex XIX (III) thereto, Austria shall put into effect the measures necessary to comply with this Directive by 1 April 2002. Article 4 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Article 5 Addressees This Directive is addressed to the Member States. Done at Brussels, 30 March 1998. For the Council The President LORD SIMON of HIGHBURY (1) OJ C 309, 18. 10. 1996, p. 9. (2) OJ C 66, 3. 3. 1997, p. 4. (3) Opinion of the European Parliament of 13 March 1997 (OJ C 115, 14. 4. 1997, p. 24), Council Common Position No 42/97 of 9 October 1997 (OJ C 375, 10. 12. 1997, p. 25) and Decision of the European Parliament of 13 January 1998 (OJ C 34, 2. 2. 1998). (4) OJ L 76, 23. 3. 1992, p. 21. (5) OJ L 240, 24. 8. 1992, p. 8. Regulation as amended by the 1994 Act of Accession. ANNEX ANNEX LIST OF AEROPLANES EXEMPTED IN ACCORDANCE WITH ARTICLE 3 Note: Exemptions for aeroplanes in this Annex are granted within the general framework of the United Nations policies and decisions (e.g. sanctions, embargo, etc.). ALGERIA Serial Number Type Registration Operator 20955 B727-2D6 7T-VEH Air AlgÃ ©rie 21053 B727-2D6 7T-VEI Air AlgÃ ©rie 21210 B727-2D6 7T-VEM Air AlgÃ ©rie 21284 B727-2D6 7T-VEP Air AlgÃ ©rie 20884 B737-2D6 7T-VEG Air AlgÃ ©rie 21063 B737-2D6 7T-VEJ Air AlgÃ ©rie 21064 B737-2D6 7T-VEK Air AlgÃ ©rie 21065 B737-2D6 7T-VEL Air AlgÃ ©rie 21211 B737-2D6 7T-VEN Air AlgÃ ©rie 20650 B737-2D6 7T-VED Air AlgÃ ©rie 21285 B737-2D6 7T-VEQ Air AlgÃ ©rie CONGO, DEMOCRATIC REPUBLIC OF Serial Number Type Registration Operator 20200 B707-329C 9Q-CBW Scibe Airlift DOMINICAN REPUBLIC Serial Number Type Registration Operator 19767 B707-399C HI-442CT Dominicana de AviaciÃ ³n EGYPT Serial Number Type Registration Operator 19843 B707-336C SU-PBA Air Memphis 19916 B707-328C SU-PBB Air Memphis 21194 B737-266 SU-AYK Egypt Air 21195 B737-266 SU-AYL Egypt Air 21227 B737-266 SU-AYO Egypt Air IRAQ Serial Number Type Registration Operator 20889 B707-370C YI-AGE Iraqi Airways 20892 B737-270C YI-AGH Iraqi Airways 20893 B737-270C YI-AGI Iraqi Airways LEBANON Serial Number Type Registration Operator 20259 B707-3B4C OD-AFD MEA 20260 B707-3B4C OD-AFE MEA 19967 B707-347C OD-AGV MEA 19589 B707-323C OD-AHC MEA 19515 B707-323C OD-AHD MEA 20170 B707-323B OD-AHF MEA 19516 B707-323C OD-AHE MEA 19104 B707-327C OD-AGX TMA 19105 B707-327C OD-AGY TMA 18939 B707-323C OD-AGD TMA 19214 B707-331C OD-AGS TMA 19269 B707-321C OD-AGO TMA 19274 B707-321C OD-AGP TMA LIBERIA Serial Number Type Registration Operator 45683 DC8F-55 EL-AJO Liberia World Airlines 45686 DC8F-55 EL-AJQ Liberia World Airlines LIBYA Serial Number Type Registration Operator 20245 B727-224 5A-DAI Libyan Arab Airlines 21051 B727-2L5 5A-DIB Libyan Arab Airlines 21052 B727-2L5 5A-DIC Libyan Arab Airlines 21229 B727-2L5 5A-DID Libyan Arab Airlines 21230 B727-2L5 5A-DIE Libyan Arab Airlines MAURITANIA Serial Number Type Registration Operator 11093 F28-4000 5T-CLG Air Mauritanie MOROCCO Serial Number Type Registration Operator 20471 B727-2B6 CN-CCG Royal Air Maroc 21214 B737-2B6 CN-RMI Royal Air Maroc 21215 B737-2B6 CN-RMJ Royal Air Maroc 21216 B737-2B6 CN-RMK Royal Air Maroc NIGERIA Serial Number Type Registration Operator 18809 B707-338C 5N-ARQ DAS Air Cargo 19664 B707-355C 5N-VRG Air Tours PAKISTAN Serial Number Type Registration Operator 20488 B707-340C AP-AXG PIA SAUDI ARABIA Serial Number Type Registration Operator 20574 B737-268C HZ-AGA Saudia 20575 B737-268C HZ-AGB Saudia 20576 B737-268 HZ-AGC Saudia 20577 B737-268 HZ-AGD Saudia 20578 B737-268 HZ-AGE Saudia 20882 B737-268 HZ-AGF Saudia 20883 B737-268 HZ-AGG Saudia SWAZILAND Serial Number Type Registration Operator 45802 DC8F-54 3D-AFR African International Airways 46012 DC8F-54 3D-ADV African International Airways TUNISIA Serial Number Type Registration Operator 20545 B727-2H3 TS-JHN Tunis Air 20948 B727-2H3 TS-JHQ Tunis Air 21179 B727-2H3 TS-JHR Tunis Air 21235 B727-2H3 TS-JHT Tunis Air UGANDA Serial Number Type Registration Operator 19821 B707-379C 5X-JEF Dairo Air Services ZIMBABWE Serial Number Type Registration Operator 18930 B707-330B Z-WKU Air Zimbabwe 45821 DC8F-55 Z-WMJ Affretair